PER CURIAM.
The findings of the National Labor Reía-. tions Board find full support in the evidence, and the conclusions of law expressed by the Board are clearly correct. In view of the settled practice of this court the Board’s order of August 3, 1944, will be amended by inserting after the comma following the word “Organizations” in paragraph 2.(d) the following “or any other labor organization of their choice,” and by striking out the word “that” appearing in the last line of the paragraph and inserting in lieu thereof the word “such”. See National Labor Relations Board v. M. E. Blatt Co., 3 Cir., 143 F.2d 268, 275, and National Labor Relations Board v. Weirton Steel Co., 3 Cir., 135 F.2d 494, 499. As amended the Board’s order will be enforced. A decree may be submitted.